Citation Nr: 1232616	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-08 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran had active service from September 1943 to August 1944.  He died in February 2009, and the appellant is his claimed surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office Insurance Center (ROIC) in Philadelphia, Pennsylvania.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is reasonable for the Appellant to consume some part of her net worth of $972,000 for her maintenance. 


CONCLUSION OF LAW

The corpus of the appellant's estate precludes the payment of nonservice-connected death pension benefits.  38 U.S.C.A. §§ 1503, 1541 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.274, 3.275 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)), imposes obligations on VA in terms of its duties to notify and assist claimants. 

In a letter dated in April 2009, the ROIC notified the appellant of the information necessary to substantiate the claim on appeal, and of her and VA's respective obligations for obtaining specified different types of evidence.  She was told that entitlement to death pension required that the Veteran have specified wartime service, and that the claimant's income and net worth could not exceed certain requirements.  The appellant was also advised on how effective dates are assigned, and the type of evidence that impacts that determination.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  Therefore, the Board finds that VA's duty to notify has been met. 

With respect to VA's duty to assist, the VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The requisite wartime service has been established, and the appellant has been provided an opportunity to report her assets, income, and expenses.  There is no indication of the existence of any other potentially relevant information or evidence which has not been obtained. 

Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Analysis

In a June 2009 decision, the ROIC denied the appellant death pension benefits because it was determined that her net worth was sufficient to meet her living expenses.  

Death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a) (West 2002).  Basic entitlement exists if (i) the veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4) (2011). 

The Veteran in this case served on active duty from September 1943 to August 1944, during World War II.  The appellant is the Veteran's claimed surviving spouse.  See 38 C.F.R. § 3.50(b) (2011).  In order to be entitled to nonservice-connected death pension benefits, the appellant must also meet the specific income and net worth requirements.  See 38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.3(b)(4) (2011). 

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.23 (2011).  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 (2011).  The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C.A. § 5312.  See 38 C.F.R. § 3.23 (2011). 

Pension will be denied when the corpus of the estate is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of such estate be consumed for the surviving spouse's maintenance.  See 38 U.S.C.A. § 1543(a)(1) (West 2002); 38 C.F.R. § 3.274(c) (2011). 

The terms 'corpus of estate' and 'net worth' are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the appellant's reasonable mode of life.  See 38 C.F.R. § 3.275(b) (2011). 

In determining whether some part of the estate should be used for the appellant's maintenance, factors to be considered along with the appellant's income include: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; the number of dependents; and, the potential rate of depletion, including spending due to unusual medical expenses.  See 38 C.F.R. § 3.275(d) (2011). 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002); see also 38 C.F.R. § 3.271(a) (2011).  Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses in excess of five percent of the applicable maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  38 C.F.R. § 3.272(g)(2)(iii) (2011).  

The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21 (2011).  Effective December 1, 2008, the MAPR for an otherwise eligible claimant, without a dependent child, was $7,933.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  Effective December 1, 2009, the MAPR for an otherwise eligible claimant, without a dependent child, remained the same.  

Amounts paid by a spouse before a veteran's death for expenses of the veteran's last illness will be deducted from the income of the surviving spouse.  38 C.F.R. § 3.272(h)(1)(i) (2011).  Amounts paid by a surviving spouse or child of a veteran for the veteran's just debts, expenses of last illness and burial (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.A.) will be deducted from the income of the surviving spouse or child.  38 C.F.R. § 3.272(h)(1)(ii) (2011).  The term "just debts" does not include any debt that is secured by real or personal property.  Id.  Expenses of last illnesses, burials, and just debts that are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage. 38 C.F.R. § 3.272(h) (2011).  Otherwise, such expenses are deductible only for the 12-month annualization period in which they were paid.  Id.  

The Board notes that VA's pension program is intended to give beneficiaries a minimum level of financial security; it is not intended to protect substantial assets or build up the beneficiary's estate for the benefit of heirs.  Pension entitlement is based on need and that need does not exist if a claimant's estate is of such size that he/she could use it for living expenses.  The basic issue in evaluating net worth is to determine whether or not the claimant's financial resources are sufficient to meet the claimant's basic needs without assistance from VA.  In other words, if net worth is a factor for the benefit claimed, VA should consider if it is reasonable, under all the circumstances, for the claimant to consume some of his/her estate for maintenance.  If a claimant's assets are sufficiently large that the claimant could live off these assets for a reasonable period of time, pension should be denied for excessive net worth.  If net worth is later depleted, the claimant can always reopen the pension claim.  There are no precise guidelines, however, which establish what size estate would preclude the payment of pension.  What constitutes excessive net worth is a question of fact for resolution after considering the facts and circumstances in each case. 

The appellant filed her claim for VA death pension benefits in March 2009.  Based on the March 2009 VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse), March 2009 VA Form 21-8049 (Request for Details of Expenses), May 2009 VA Form 21-8416 (Medical Expense Report), and information obtained from the Social Security Administration (SSA), the appellant's financial picture is described below. 

In regard to assets, the appellant reported $2,000 in cash, bank accounts, and certificates of deposits; $650,000 in IRAs, Koegh Plans, etc.; $270,000 in stocks, bonds, mutual funds; and $50,000 in real property (other than her home).  Her total reported assets were $972,000.  

In regard to income, the appellant received $2,233.90 per month in social security income.  She also reported an IRA distribution of $4,000 during the next 12-month period.   Therefore her estimated total income for the 12-month annualization period was $30,806.80 (or $2,567.23 per month).  

In regard to unreimbursed medical expenses, the appellant's supplementary medical insurance (SMI) premium (Part B) amount was $134.90 per month.  She also reported paying $255 per month in private insurance and $28.50 per month in Medicare Prescription Drug coverage (Part D).  The foregoing totals annual expenses of $5,020.80 ($414.40 x 12).   As noted above, the appellant may deduct medical expenses that exceed 5 percent of the relevant MAPR, which is $397.  Therefore, the allowable medical expense deduction is $4,623.80.  

In regard to the expenses of the Veteran's last illness and burial, the appellant reported she paid the following amounts:  $6,645 for funeral expenses (Plaza Jewish Community Chapel, Inc.) in February 2009; $1,100 for a burial plot (Riverside Cemetery) in February 2009.  The Board notes that the appellant also listed $111,439.36 in nursing home costs associated with the Veteran's last illness that were paid in 2008, but it is unclear when these expenses were paid during the calendar year and the appellant did not provide any additional information on the March 2009 Request for Details of Expenses.  Therefore, these expenses will not be included.  Thus, the appellant is entitled to a one time deduction for the Veteran's last expenses (funeral and burial costs) of $7,745. 

Thus, from the Appellant's countable annual income of $30,807, should be deducted $4,624 (unreimbursed medical expenses), and $7,745 (Veteran's last expenses) for a total of $18,438 annually or $1,537 per month.  

In regard to monthly expenses the appellant reported the following:  $2,900 (housing); $1,550 (food); $2,000 (taxes); $1,500 (clothing); $385 (utilities); $350 (other, including haircuts and "sundries"); and $90 (household help).  The foregoing monthly expenses total $8,775, or $105,300 annually.  Therefore, the estimated deficit in annual income is $86,862 or $7,239 each month.

As an initial matter, the Board points out that the appellant's reported expenses appear excessive, particularly her estimated need for $1,550 for food and $1,500 for clothing each month.  In the June 2009 Corpus of Estate Determination, the ROIC estimated her monthly expenses to be $4,958, an amount that the Board finds more reasonable.  

As indicated above, size and liquidity of net worth, family income, life expectancy, and the potential rate of depletion are considered in a net worth determination.  Even considering the appellant's expenses, her net worth of $972,000 is considerable.  The evidence of record indicates that the appellant's net worth is invested primarily in IRAs and stocks, and thus may be considered to be readily convertible into cash without substantial sacrifice.  VA's income-based benefits programs are intended to help low-income beneficiaries secure the basic necessities of life, and are not intended to insure substantial assets in the future.  

The appellant was 79 in 2009 and, according to the June 2009 Corpus of Estate Determination, her life expectancy was 8.4 years.  Clearly, the appellant's expenses exceeded income in 2009, but included the Veteran's last expenses.  In regard to the potential rate of depletion, with exclusion of the Veteran's last expenses, the appellant's monthly income of $2,182 and monthly expenses of $4,958 show that her expenses exceed her income by $2,776 or $33,312 annually.  Spending at this rate would deplete her estate after 29 years.  With a life expectancy of an additional 10 years, this is well short that it would require to deplete her net worth.  For these reasons, the Board finds that the appellant's net worth is a bar to VA pension benefits. 

The Board recognizes the appellant's sincere belief that she needs and is entitled to death pension benefits.  Given her net worth detailed above, however, the Board finds that some portion of the corpus of her estate may reasonably be consumed in order to provide for her maintenance.  38 U.S.C.A. § 1522(a) (West 2002); 38 C.F.R. § 3.274(a) (2011).  The purpose of the pension program is to aid veterans and their dependents who are unable to provide themselves the basic necessities and not to protect wealth.  Based on the information the appellant has provided, this is not the situation in the instant case.  Her financial resources, if fully exploited, are sufficient to meet her basic needs for the remainder of her actuarial life expectancy.  It is inconsistent with the intent of the pension program to allow a claimant, as here, to collect a pension while simultaneously retaining a sizeable estate. 

If the appellant's net worth becomes significantly depleted in the future, she may again file a claim for pension benefits and submit the appropriate financial documentation.  Since, however, for the reasons discussed above, she does not currently have sufficient financial limitations, the preponderance of the evidence is against her claim, and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2002). 


ORDER

The appellant's net worth constitutes a bar to VA death pension benefits, and the appeal is therefore denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


